Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000287
                                                          03-MAR-2017
                                                          08:16 AM


                         SCWC-12-0000287

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                  vs.

                           WALTER GUITY,
                  Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (CAAP-12-0000287; CR. NO. 11-1-0288 and FC-CR. NO. 10-1-0022)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ
of certiorari filed on January 17, 2017, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED: Honolulu, Hawai#i, March 3, 2017.
                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack

                                        /s/ Michael D. Wilson